Citation Nr: 0119738	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of 
dislocation of the right index finger (major/dominant). 

2.  Entitlement to an original rating greater than 20 percent 
for right shoulder condition associated with scapulothoracic 
dysfunction (major/dominant) (claimed as right shoulder and 
neck condition to include nerve damage and myofascial pain 
syndrome).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1995 until 
November 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2000, 
from the Fort Harrison Medical and Regional Office Center, 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for right shoulder pain associated with 
scapulothoracic dysfunction and assigned a 20 percent 
disability evaluation effective from November 23, 1999.  The 
veteran has also appealed the RO denial of service connection 
residuals of dislocation of the right index finger as a not 
well grounded claim.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The medical evidence does not show current residuals of a 
dislocation of the right index finger that occurred in 
service. 

3.  The veteran's right shoulder disorder is manifested by no 
more than some decrease in musculature, shoulder motion 
limited by pain above shoulder level, and subjective 
complaints of weakness.



CONCLUSIONS OF LAW

1.  A right index finger disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000). 

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for right shoulder condition associated 
with scapulothoracic dysfunction (major/dominant) (claimed as 
right shoulder and neck condition to include nerve damage and 
myofascial pain syndrome) are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A claim for service connection for multiple conditions was 
received from the veteran in February 1999 through the Defense 
Transition Assistance Program at Malmstrom Air Force Base.  
While still in service, the veteran was afforded a VA 
Compensation and Pension (C&P) general medical examination in 
March 1999.  The RO wrote to the veteran in September 1999 
acknowledging his claim and noting that official notification 
that he had separated from service had not been received.  The 
RO informed the veteran of the requirements to establish 
entitlement to service connection.  


I.  Residuals of dislocation of the right index finger (major)

Service medical records include the applicant medical pre-
screening form filled out by the veteran in July 1994, in 
which he reported having fractured his right index finger 
which was in a cast for three weeks.  The medical examiner 
commented that the fracture of the right hand was casted only 
and there were no sequelae.  On June 30, 1998, the veteran was 
noted to have struck the metacarpophalangeal joint (MCP or 
MPJ) of the right index finger on the corner of a wall four 
days earlier.  On examination, the second MCP was "sunken."  
There was full range of motion actively, passively and against 
resistance.  Capillary refill was in about 2 seconds.  An X-
ray revealed that the MCP was displaced.  The same day, the 
veteran underwent closed reduction of the second MCP joint, 
which was easily replaced.  The report of post reduction X-
rays shows that the right hand was normal. The finger was 
splinted.  The following day, when the veteran was seen for 
follow-up, the finger was tender and had full range of motion.  
There was no deformity.  Several days later the veteran was 
evaluated in the orthopedic clinic and he had numbness on the 
tip of the finger. Range of motion was full with some 
discomfort. 

At the March 1999 VA C&P examination, the veteran reported 
that his right index finger had been dislocated in July 1998 
and occasionally was stiff with cold weather, but he had not 
noticed any weakness or difficulty with the joint.  The finger 
showed no visible deformity.  There was full extension and 
flexion without difficulty and full strength testing without 
difficulty.  The impression was a history of right index 
finger dislocation with an unremarkable examination.  The 
examiner noted that there was no need for further testing.

A June 1999 Medical Evaluation Board (MEB) report includes in 
the past medical history that the veteran had a dislocation of 
the second MCP joint on the right hand, which was easily 
treated.  

The veteran was afforded a personal hearing in June 2000.  A 
copy of the transcript of the hearing is in the claims file.  
The veteran testified that in service he dislocated 

the knuckle on his right index finger when he was pointing his 
index finger and hit the corner of a wall.  He claimed that 
there was no knuckle, but just an indentation where the joints 
came together, and that it the area was bumped, it was very 
tender.  He claimed that it was painful when he gripped a 
pencil and that he was not able to grip things because of the 
loss of strength in his right shoulder and tenderness when he 
tried to grip.  

The veteran afforded a VA fee basis orthopedic evaluation in 
July 2000 by James R. Burton, M.D.  The veteran reported that 
he was employed by a lawn maintenance company and that his 
job involved pulling hoses and spraying among other things.  
The veteran reported that he "dislocated" the MPJ of his 
right index finger while on active duty when he accidentally 
hit something and that it had been reduced in the emergency 
room and splinted.  Dr. Burton wrote, however, that he was 
unable to find a record of that visit in the claims file.  
The veteran complained of a sensation of discomfort in the 
dorsal aspect of the right index finger at the MPJ joint.  
Dr. Burton noted that examination of the MPJ of the right 
index finger was normal.  All ligaments were intact and the 
veteran had full range of motion of the right index finger.  
Dr. Burton expressed the opinion that the "fifth" index 
finger was directly related to active military service, 
although this condition had resolved and there was no ongoing 
symptomatic condition.

II.  Right shoulder condition

In a February 2000 rating decision, the RO granted service 
connection and assigned a 20 percent rating effective 
November 23, 1999, for right shoulder pain associated with 
scapulothoracic dysfunction (claimed as right 
shoulder/neck/back condition to include nerve damage, 
myofascial pain syndrome and headaches) under the provisions 
of Diagnostic Code 5201 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a (2000).  The provisions 
contained in the rating schedule represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.

The RO noted that a 20 percent disability evaluation is 
assigned whenever arm motion is limited at shoulder level.  
The RO granted a 20 percent disability evaluation due to 
functional loss of right shoulder function as evidenced by 
weakness, atrophy and pain on motion.  The RO pointed out 
that the veteran did not meet the standards for a 20 percent 
evaluation based on limitation of motion alone, and took into 
account pain on motion, weakness and atrophy.  The veteran 
disagreed with the evaluation and initiated this appeal.  The 
20 percent evaluation was confirmed and continued in the 
April 200l supplemental statement of the case after review of 
the veteran's hearing testimony and evidence of record.  The 
disorder was recharacterized as right shoulder condition 
associated with scapulothoracic dysfunction (major/dominant) 
(claimed as right shoulder and neck condition to include 
nerve damage and myofascial pain syndrome).

Service medical records show that the veteran was in a motor 
vehicle accident in June 1997.  He was not seen immediately 
after the accident; however, later that night, he went to the 
emergency room for an evaluation, as he was experiencing 
increasing pain in the right posterior neck and shoulder.  He 
was diagnosed with right trapezial strain and with medication 
and treatment gradually improved.  In late 1997, he shot two 
rounds of trap and had marked increased pain in his right 
shoulder and upper back.  In July of 1998, the impression was 
combination impingement syndrome with scapulothoracic 
dysfunction.  He continued to have limitations from his right 
shoulder pain and myofascial neck pain and a formal Physical 
Examination Board recommended discharge.  The veteran 
appealed the decision and the Secretary of the Air Force 
directed that the veteran should be returned to duty.  The 
veteran continued to have pain and was on profile with 
restrictions on certain types of movements.  

At the March 1999 VA C&P examination, the veteran reported 
having been in a motor vehicle accident in June of 1997, 
resulting in nerve damage in his neck and episodes of neck 
pain about three to four times a month lasting one to two 
minutes.  


He further reported having right shoulder pain since the 
motor vehicle accident.  He described having pain in his 
shoulder with rest as well as with activity and weakness and 
atrophy in his shoulder.  Examination showed that his neck 
was supple.  Anteriorly, laterally and posteriorly he 
appeared to have obvious atrophy of the right shoulder muscle 
groups compared to the left.  The atrophy was noted as 
"special" along the rhomboidal muscles and along the medial 
scapular border on the right.  He also had obvious scapular 
winging on the right while attempting to push up against the 
wall.  The veteran had full range of motion; however he had 
pain and hesitated to forward flex beyond 120 degrees or 
abduct beyond 140 degrees.  He worked through the pain and 
had full forward flexion of 180 degrees and full abduction of 
180 degrees.  He could fully extend his shoulder to 30 
degrees and abduct to 50 degrees.  He had full internal and 
external rotation of 90 degrees without difficulty.  He had 
normal reflexes, normal sensory status, and 3 out of 5 
strength testing with abduction in forward flexion of the 
right shoulder consistent with his atrophy.  He had full 
range of neck motion and full strength testing of the neck to 
include forward flexion of 60 degrees, extension to 50 
degrees, lateral flexion left to right of 40 degrees and 
rotation of left to right of 55 degrees.  The impression was 
"Chronic neck pain, right shoulder pain, and weakness as 
well as mild fascial pain syndrome and headaches and 
costochondritis of the sternum as a result of [a motor 
vehicle accident in] 1997.  The examiner noted that the 
examination was consistent with shoulder weakness, atrophy, 
and scapular winging.  The winging was thought to be most 
likely a result of non-thoracic nerve impairment.  

The veteran was referred for a neurology consultation for the 
evaluation of paresthesias, especially of the right upper 
extremity, and weakness of the right shoulder as well as 
scapular winging.  Charles B. Anderson, M.D., wrote in March 
1999 that electrical studies had been performed and a copy of 
the report was enclosed.  Dr. Anderson reported that he was 
unable to find any abnormalities on either the nerve 
conduction studies or electromyography.  He reviewed a copy 
of a similar study performed by in June 1998 and noted that 
it was also basically normal.  


Dr. Anderson commented that the overall percentage of 
polyphasic motor units was not excessive.

Service medical records show that at the June 1999 MEB the 
veteran's chief complaint was right shoulder pain.  He was 
noted to have impingement signs with no instability or 
apprehension present around the shoulder joint itself.  
According to the report of the MEB three orthopedic surgeons 
concurred that the veteran had a right shoulder impingement 
syndrome with scapulothoracic dysfunction, noted to be a 
clinical diagnosis with no underlying etiology found on a 
reportedly normal MRI.  The MEB noted in the report that a 
physiatrist felt that the veteran's examination was 
consistent with a right "superspinatus" tendonitis and 
impingement syndrome as well as upper trapezial myofascial 
pain syndrome.  It was also thought that he might have a 
slight palsy to the right lower thoracic nerve consistent 
with slight scapula winging.  The assessment was right 
shoulder impingement syndrome with scapulothoracic 
dysfunction.  

In response to a September 1999 letter from the veteran's 
attorney, the Chief of the Department of Orthopaedics at 
Minot Air Force Base wrote that the biomechanical cause of 
the veteran's injury was difficult to define.  His diagnosis 
of scapulothoracic dysfunction and impingement syndrome 
reportedly could be initiated by a traumatic event but to 
pinpoint the precise etiology biomechanically was not 
entirely possible.  The pattern of pain made it unlikely that 
trap shooting caused the veteran's injuries.  It was also 
indicated that the veteran would have limitations with 
respect to lifting greater than 10-20 pounds, pushing, 
pulling, reaching and overhead activities and that his 
injuries were more likely than not caused by the automobile 
collision.

In early November 1999, the veteran presented to a service 
department clinic to discuss his condition.  The impression 
was chronic scapulothoracic dysfunction.  Later in November 
1999, he was seen as he was separating.  Pertinent clinical 
findings were that the right shoulder was disproportionately 
tender to light pressure 


in the deltoid and "STTS" regions.  There was no 
acromioclavicular joint pain.  His neck was supple with full 
range of motion and without pain.  He had very good tone and 
developed muscles in all four extremities.  There was no 
atrophy noted in the right arm.

Private treatment records were received from the Six 
Chiropractic Clinic for the period from January 1999 to 
February 2000.  Treatment included adjustments for right 
shoulder pain.  

The veteran's attorney, representing him on another matter, 
referred the veteran to Gary D. Cooney, M.D., for an 
independent medical examination in regard to persistent 
complaints of right shoulder pain, migraine headaches, and 
right upper extremity weakness, claimed to be related to 
injuries sustained in the June 1997 motor vehicle accident.  
The veteran was examined in March 2000 at which time he 
related that his most bothersome problem had been pain in the 
right trapezius, in the right lower dorsal scapular region, 
and in the region of the right shoulder region which had 
continued to bother him since the June 1997 accident.  These 
symptoms were aggravated by elevating the right arm to or 
above the shoulder level, reaching up behind his back with 
his right hand, or reaching out in front of him.  He reported 
a 7-8 level severity pain most of the time in the right 
shoulder joint and occasionally level 10.  The veteran 
reported that his neck pain had largely resolved except that 
he occasionally developed sharp pains in the right dorsal 
cervical paraspinous musculature which occurred approximately 
once per week and lasted about 30 seconds.  This was 
sometimes associated with lightheadedness, near syncope, and 
loss of vision which may last for 30 seconds or so.  At 
times, this occurred arising from a seated or supine position 
or by head or neck movements or at other times, in the 
absence of any head or neck movement or positional change.  
The veteran denied any history of typical cervical radicular 
symptoms.  At times, after lying on his right side or lying 
on his back, he might develop numbness of the entire right 
upper extremity from the shoulder distally that abated after 
getting up and moving around for a short period of time.  The 
veteran denied any persistent sensory deficits 


in the right upper extremity.  He noted significant loss of 
strength in the right upper extremity which appeared 
primarily due to pain limitation, indicating that most 
forceful, vigorous activities involving the right upper 
extremity aggravated his right shoulder pain to an 
unacceptable degree.  The veteran also reported that his 
shoulder pain interfered with his sleep.  Dr. Cooney reviewed 
and discussed the veteran's medical records.

Dr. Cooney found that the veteran's neck was supple, with 
full range of motion of the cervical spine in all six 
cardinal directions.  There was no evidence of cervical 
paraspinous muscle spasm or tenderness and no cervical 
bruits.  Dr. Cooney observed that the right shoulder was 
significantly lower than the left when the veteran was 
standing erect with his feet together.  There was obvious 
winging of the right scapula which was aggravated by bending 
the right upper extremity behind him or holding the upper 
extremities outstretched in front of him.  Dr. Cooney noted 
that the left dorsoscapular musculature was significantly 
better developed than the right.  The veteran complained of 
tenderness to palpation over the insertion of the serratus 
anterior musculature on the right side and of tenderness over 
the right trapezius and right shoulder joint.  He had no 
particular tenderness to percussion over the cervical spine.  
Neurological assessment revealed intact sensation other than 
in the right fifth digit.  Motor strength was decreased (3/5) 
in the triceps, biceps, brachioradialis and deltoid in the 
right upper extremity which appeared to be secondary 
primarily to pain limitation in the region of the right 
shoulder joint.  Grip strength, finger spread, wrist flexion 
and wrist extension appeared normal (5/5 strength).  Muscular 
development appeared normal in the right upper extremity, 
although the musculature in the right dorsal shoulder girdle 
was less well developed than on the left side.  No 
fasciculations were evident in the right shoulder girdle or 
upper extremity musculature or elsewhere.  

The impression was that the veteran continued to experience 
pain in the right trapezius, right lower dorsal scapular 
region and in the region of the right shoulder that appeared 
to be a posttraumatic fibromyalgia.  Dr. Cooney noted that 
orthopedic 


consultation and MRI of the right shoulder joint had not 
identified a specific problem involving the right shoulder 
joint to explain the veteran's persistent complaints.  EMGs 
of the right upper extremity and shoulder girdle had not 
revealed any specific evidence of peripheral nerve injury or 
cervical radiculitis.  Dr. Cooney further noted that the 
veteran's history was not strongly suggestive of a specific 
cervical radicular injury.  His neck pain appeared to have 
largely resolved, except for infrequent right paraspinous 
muscular pain that occurred for brief periods of time, 
lasting approximately 30 seconds.  

At the veteran's personal hearing in June 2000 he clarified 
that he was satisfied with the evaluation of the right 
shoulder condition as including the shoulder, neck and 
myofascial pain as a single disability for VA purposes.  He 
was separately claiming for a back condition.  The veteran 
testified as to the symptoms and manifestations of his right 
shoulder condition and the effect on his life.  He testified 
that his right shoulder disability prevented him from 
performing his assigned duties in the Air Force, he was 
unable to retrain, and was discharged.  Transcript. 

The veteran was afforded a VA fee basis orthopedic evaluation 
in July 2000 by James R. Burton, M.D.  The veteran complained 
of diffuse discomfort in the right trapezius and posterior 
deltoid area and pain in the subacromial area on the right.  
Dr. Burton reviewed the file and discussed the veteran's 
medical history.  Dr. Burton observed that the veteran had 
obvious depression of his right shoulder when viewed from 
behind or from the front that appeared to be associated with 
atrophy of the right trapezius muscle.  There was full supple 
range of motion of the cervical spine without spasm or 
complaint. Cervical rotation was 70 degrees, left and right; 
tilt was 45 degrees, left and right; and flexion and 
extension were normal.  Cervical X-rays were reported as 
completely within normal limits with no evidence of traumatic 
or degenerative process.  




Dr. Burton's noted that the veteran had full active and 
passive range of motion of the shoulder, elbow and wrist.  
There was full external rotation of both shoulders with the 
arms fully abducted, without complaint.  There was no 
subacromial crepitation palpated.  The deep tendon reflexes 
at the biceps, triceps and radius were 2/5 and equal.  The 
elbow flexion/extension strength and handgrip strength were 
bilaterally strong and equal.  There was obvious depression 
of the right shoulder, with no atrophy of the biceps or the 
upper forearm.  Dr. Burton found it difficult to attach a 
very specific diagnosis to the veteran's problem.  His 
impression was that the veteran had a ligamentous/muscular 
condition (possibly traumatic) at the thoracolumbar junction 
causing, among other things, a depression of the right 
shoulder.  Dr. Burton did not think the veteran had a long 
thoracic nerve neuropathy as there was no evidence of 
scapular winging.  Dr. Burton also found no evidence of a 
right shoulder impingement syndrome or of scapulothoracic 
pain dysfunction.  He commented that the right shoulder 
condition seemed to be, more likely than not, related to 
active military service. 

VA outpatient treatment records for the period from December 
1999 until February 2001 show treatment for mutiple 
disorders.  The veteran was seen in January 2000 requesting a 
refill of medications and reported that since the motor 
vehicle accident in June 1997 he had had pain in the right 
trapezius and intrascapular area and shoulder.  Clinical 
findings were that his neck had normal range of motion, his 
right shoulder had normal range of motion and the right 
biceps groove was tender.  


Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).



Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2000).

Limitation of motion of the major arm, when motion is limited 
to 25 degrees from the side, warrants a 40 percent ring.  
When motion is limited to midway between side and shoulder 
level a 30 percent rating is warranted.  A 20 percent rating 
is provided for motion limited to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The scapula and humerus move as one piece.  For ankylosis of 
the major scapulohumeral articulation, a 40 percent 
evaluation is warranted when there is intermediate ankylosis 
between favorable and unfavorable.  A 50 percent evaluation 
is warranted for unfavorable ankylosis of the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2000).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2000).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid- point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Malunion of the major 
extremity with moderate deformity warrants a 20 percent 
evaluation and marked deformity warrants a 30 percent 
evaluation.  A 20 percent evaluation is warranted for 
impairment of the major extremity caused by infrequent 
episodes of dislocation at the scapulohumeral joint and 
guarding of 


movement only at the shoulder level.  Frequent episodes of 
dislocation and guarding of all arm movements warrants 
assignment of a 30 percent evaluation for the major 
extremity.  For the major extremity, a 50 percent evaluation 
is assigned where there is fibrous union, a 60 percent 
evaluation is warranted for nonunion or a false flail joint, 
and an 80 percent evaluation is warranted for loss of the 
humeral head (a flail shoulder).

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  A maximum 20 percent evaluation for 
the major extremity is warranted for clavicular or scapular 
dislocation or nonunion of with loose movement.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with 


sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
found that the claim for service connection for a right index 
disability was not well grounded; nevertheless, as will be 
explained, the RO met its obligation under the new 
legislation.


As to both issues, the RO provided the veteran a copy of the 
applicable rating decision and forwarding letter which in 
combination notified him of the basis for the decisions 
reached and what was needed to substantiate his claims.  The 
RO also provided the veteran a statement of the case and 
supplemental statement of the case which provided a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  In April 2001, in 
regard to another matter, the RO notified the veteran of the 
VCAA.  At the same time the RO wrote a separate letter to the 
veteran about the issues now on appeal, explaining why his 
claims were denied and the evidence used to decide those 
claims.  Thus, it is concluded that the RO satisfied the duty 
to notify the veteran.  The RO also has obtained the 
veteran's extensive service medical records and private 
medical evidence, provided the veteran a personal hearing, 
and had him examined in respect to the disorders at issue.  
Thus, the duty to assist the veteran has also been satisfied 
and he will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

I.  Residuals of dislocation of right index finger

The veteran has claimed service connection for residuals of 
dislocation of the right index finger that occurred in 
service.  Service medical records show that the veteran 
reported fracturing his right index finger prior to service 
and no residuals were found at the pre-enlistment 
examination.  In service the veteran received treatment for a 
dislocated MPJ of the right index finger which according to 
the records was easily replaced by a closed reduction.  X-
rays taken after reduction showed a normal right hand.  The 
impression of the VA examiner in March 1999 was a history of 
right index finger dislocation with an unremarkable 
examination.  In July 2000, although Dr. Burton noted that 
the right index finger was directly related to active 
military service, he found that the condition had resolved 
and there was no ongoing symptomatic condition.  Although the 
veteran has provided lay evidence of 


having experienced pain, his statements are not probative of 
a diagnosis of disability because he is not competent to 
provide evidence of a medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In addition, pain, in the absence 
of medical evidence of an underlying disorder, does not 
constitute a "disability" for which service connection can be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

The VA examiner in March 1999 and Dr. Burton in July 2000 
found no clinical or diagnostic evidence of a right index 
finger disorder.  The references to a history of right index 
finger dislocation and that the right index finger was 
directly related to service are not probative of current 
disability in that no evidence of a disorder was then found.  
In other words, although the veteran did sustain an injury to 
that finger in service, no current, disabling residuals are 
shown by the medical evidence.  Because the probative medical 
evidence does not show that the veteran has a current right 
index finger disability that is related to the in-service 
injury, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of dislocation of the right index 
finger.  Accordingly, the veteran's claim for service 
connection for residuals of dislocation of the right index 
finger must be denied.

II.  Right shoulder condition associated with scapulothoracic 
dysfunction (major/dominant)

The veteran is appealing the original assignment of a 
disability rating for a right shoulder disorder.  As noted 
above, in such cases, separate evaluations must be assigned 
for separate periods of time if such are warranted by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's right shoulder disability, which is 
characterized as a right shoulder condition associated with 
scapulothoracic dysfunction (major/dominant) (claimed as 
right shoulder and neck condition to include nerve damage and 
myofascial pain 

syndrome), is evaluated as 20 percent disabling.  Although at 
the June 2000 hearing, the veteran indicated that he would be 
happy if the 20 percent rating were increased or if it 
remained the same, in his substantive appeal received in July 
2000, he stated that he wanted to appeal all of the issues 
listed in the statement of the case.  Accordingly, the Board 
finds that the veteran has not withdrawn his appeal of this 
issue.  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  Additionally, Diagnostic Codes 5003 and 
5010 provide for arthritis shown by X-ray.  In this case, 
however, the veteran is not shown to have arthritis of the 
shoulder and there are no X-ray findings of arthritis.  The 
right shoulder is his major upper extremity and it has been 
rated by the RO under Diagnostic Code 5201, based on 
limitation of motion of the arm with pain on motion, weakness 
and atrophy.  

The report of the VA C&P examination in March 1999, prior to 
the veteran's discharge from service, shows that he had full 
range of motion of the shoulder with pain at 120 degrees of 
flexion and 140 degrees of abduction.  He also had normal 
reflexes, a normal sensory examination, and weakness 
consistent with his atrophy.  He had full range of motion of 
his neck.  An MRI during military service was normal as were 
all EMG/NCV studies.  In March 2000, Dr. Cooney found that 
the veteran's neck was supple with full range of motion of 
the cervical spine in all six cardinal directions.  The 
veteran had complaints of tenderness to palpation over the 
right shoulder joint but neurological findings were of intact 
sensation other than in the right fifth digit.  The 
impression was that the veteran continued to experience pain 
in the region of the right shoulder that was thought to be a 
posttraumatic fibromyalgia.  In July 2000, Dr. Burton's 
clinical findings were of full supple range of motion of the 
cervical spine without spasm or complaint.  The right 
shoulder also had full active and passive range of motion and 
full external rotation with the arm 

fully abducted without complaint.  No atrophy of the biceps 
or the upper forearm was noted at that time.  

Range of motion full at the March 1999 examination was 
reported as full but with pain starting at 120 degrees of 
flexion and 140 degrees of abduction.  External and internal 
rotation was of 90 degrees without difficulty.  Under 
Diagnostic Code 5201, for the major shoulder, a 20 percent 
rating, the minimum provided under that code, requires that 
motion be limited to shoulder level.  Since shoulder level is 
90 degrees, the veteran's motion before encountering pain 
exceeded 90 degrees by a significant amount.  The RO awarded 
a 20 percent rating in view of functional loss due to pain, 
weakness and atrophy.  A 30 percent rating is warranted for 
motion limited to midway between side and shoulder level, or 
at approximately 45 degrees.  Clearly the veteran's 
limitation of motion is not (and since his separation from 
service has not been) of that extent.  Nor does his 
restricted motion more closely approximate that required for 
30 percent.  The finding of 120 degrees of flexion is 30 
degrees more than shoulder level and 140 degrees of abduction 
is 50 degrees more than shoulder level.  Those are the ranges 
which were accomplished before pain was noted.  Thus, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.7, the 
manifestations of the shoulder disability do not warrant more 
than 20 percent under Diagnostic Code 5201 based on those 
findings.

At the time of the fee basis examination in July 2000, the 
veteran complained of pain/discomfort and a depression of the 
right shoulder was observed.  However, the veteran was 
reported to have full active and passive range of shoulder 
motion, with no atrophy, crepitation, or complaint of pain on 
motion noted.  Thus, that evidence does not clearly does not 
support a rating in excess of 20 percent. 

Moreover, the evidence does not show disability warranting an 
increased or separate rating under Diagnostic Code 5202.  In 
fact, there is no competent 



evidence that the veteran has fibrous union, nonunion or loss 
of the head of the humerus.  Nor is there evidence of 
recurrent dislocation of the right shoulder.  Thus, the 
criteria for a rating greater than 20 percent under 
Diagnostic Code 5202 have not been met or more closely 
approximated.  Under Diagnostic Code 5203, the maximum rating 
for impairment of the scapula or clavicle is 20 percent.  
Thus, that code would not provide a basis for a higher 
rating.  Additionally, the evidence establishes that the 
veteran's right shoulder is not ankylosed as he is capable of 
extensive shoulder motion and thus application of Diagnostic 
Code 5200 is not appropriate.  

In sum, the medical evidence shows that the veteran has had 
pain with motion of the right shoulder and weakness.  In 
addition, one examiner described atrophy while another 
described less well-developed musculature in the right 
shoulder area as compared to the left side.  With 
consideration of pain, weakness and any atrophy of the right 
shoulder, the RO assigned a 20 percent disability evaluation 
even though the limitation of motion on the March 1999 
examination (i.e., motion to the point where it was noted to 
be painful) did not meet the rating schedule criteria for a 
20 percent evaluation.  On the last VA fee basis examination 
the veteran was noted to have full upper extremity range of 
motion, with no pain reported and the only abnormality noted 
being a depression of the right shoulder.  Thus, as of that 
time, it is clear that the disability did not warrant more 
than 20 percent.  At no time has the right shoulder 
disability more nearly approximated the criteria for a rating 
greater than 20 percent so there is no basis for an increase 
in this case under the provisions of Fenderson v. West, 12 
Vet. App. 119 (1999).  The preponderance of the competent 
evidence is against the claim.


ORDER

Service connection for residuals of dislocation of the right 
index finger is denied.




Entitlement to a rating in excess of 20 percent for service-
connected right shoulder condition associated with 
scapulothoracic dysfunction (major/dominant) (claimed as 
right shoulder and neck condition to include nerve damage and 
myofascial pain syndrome) is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

